Exhibit NOTE PURCHASE AGREEMENT THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of December 10, 2008, is by and between ADVANCED GROWING SYSTEMS, INC., a Nevada corporation, (the “Company”), and CCM PARTNERS FUND, LP, a Cayman Islands Exempted Limited Partnership (the “Investor”).The Company and the Investor hereby agree as follows: 1.Authorization and Purchase and Sale of Notes. a.Authorization of Notes.The Company has authorized the issue and sale of US$250,000 aggregate principal amount 18% Subordinated Secured Notes due June 10, 2009 (the “Notes”), in the form attached hereto as Exhibit “A”. b.Purchase of Notes.Subject to the terms and conditions of this Agreement, on the applicable Closing Date (as defined below), the Company shall issue and sell to the Investor and the Investor shall purchase from the Company such principal amount of Notes as is set forth immediately below the Investor’s name on the signature pages hereto. c.Form of Payment.On the Closing Date, (i) the Investor shall pay the purchase price (the “Purchase Price”) for the Notes to be issued and sold to it at the Closing (as defined below), against delivery of the Notes in the principal amount equal to the Purchase Price, and (ii) the Company shall deliver such Notes duly executed on behalf of the Company, to the Investor, against delivery of such Purchase Price. d.Closing Date.The date and time of the issuance and sale of the Notes pursuant to Section 1(b) of this Agreement (the “Closing Date”) shall be simultaneous with the execution and delivery of this Agreement by the parties hereto.The closing of the transactions contemplated by Section 1(b) of this Agreement (the “Closing”) shall occur on the Closing Date at such location as may be agreed to by the parties. e.Closing Deliverables. (i)At the Closing, the Company shall deliver to the Investor: (A)This Agreement fully executed by a duly authorized officer of the Company; (B)A Security Agreement, in the form attached hereto as Exhibit “B” (the “Security Agreement”) fully executed by a duly authorized officer of the Company pursuant to which the Company has agreed to grant a first priority security interest in all of the personal property of the Company to secure the obligations of the Company to the Investor under this Agreement and the Notes; (C)A Guaranty of each majority-owned or wholly-owned Subsidiary (as defined herein) of the Company, in the form attached hereto as Exhibit “C” (the “Guaranty”), fully executed by a duly authorized officer of each such Subsidiary, guaranteeing the obligations of the Company to the Investor; -1- (D)A Security Agreement, in the form attached hereto as Exhibit “D” (the “Subsidiary Security Agreement”) fully executed by a duly authorized officer of each such Subsidiary, pursuant to which each such Subsidiary has agreed to grant a first priority security interest in all of the assets of such Subsidiary to secure the obligations of such Subsidiary to the Investor under such Subsidiary’s Guaranty; (E)A
